ALLOWANCE
Claims 1-3, 5-11, 13-17, and 19-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 15:
The prior art of record broadly discloses an interface which provides the user the ability to perform a variety of functions by passing data through functional nodes.  The user is able to organize and define the nodes on the interface.  Specifically, Rogers teaches the user defining nodes which modify a value and generate an output.  Moreover, Stanfill teaches executing sets which are made up of individual tasks and executed in series.  
However, the prior art of record does not explicitly teach presenting computational nodes to the user wherein each computational node comprises a plurality of operations presented as a primary and reference nodes AND wherein the state value of the computational node is accessible to the primary and reference nodes.  The user is able to select these primary and reference nodes wherein the computational node is no longer displayed.  Further, the primary and reference nodes modify the state value.  While Rogers and Stanfill teach nodes which modify a value and generate an output; the prior art of record does not explicitly teach computational nodes which comprise a plurality of operations which themselves are represented by nodes (primary and reference) and wherein each of the primary and reference nodes have access to the state value; and further, no longer displaying the computational nodes once the primary and reference nodes are selected by the user on the interface.  The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 9 and 15).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142